Citation Nr: 1756273	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-58 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to service connection for residuals of severe strep throat.


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1958 to September 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 
In May 2017, the issues on appeal were remanded by the Board for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  It has not been shown that the Veteran's kidney disorder has its onset in service, was manifested within the first postservice year, or is otherwise is related to his military service.  

2.  It has not been shown that the Veteran has residuals of a severe strep throat or that it is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 307, 309 (2017).

2.  The criteria for service connection for residuals of severe strep throat are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  

VA has also made extensive efforts to afford the Veteran an adequate VA examination to determine the nature and etiology of his claimed kidney disease and residuals of a severe strep throat.  Notably, after the Veteran filed his claim, VA scheduled the Veteran for VA examinations; however, the Veteran notified VA that he missed the scheduled examination because he had moved, and requested a new VA examination in Oakland, California.  See June 2014 Report of General Information.  In November 2016, when contacted by VA, the Veteran refused to consider attending another VA examination.  See November 2016 Report of General Information.  In May 2017, the Board remanded the issues directing the RO to schedule the Veteran for another VA examination.  VA scheduled the Veteran for another VA examination in May 2017, but the VA examination was cancelled when he refused to attend.  See July 2017 Compensation and Pension Exam Inquiry.  In September 2017, the RO issued a supplemental statement of the case (SSOC), informing the Veteran that due to the fact that he failed to report to his examination without good cause, his claim would be rated based on the evidence of record.  

The United States Court of Appeals for Veterans Claims has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2017).  To date, the Veteran has not provided a good cause for failing to report to the VA examination scheduled in May 2017, requested another examination or, after receipt of the SSOC, argued that he had not received the notice of the VA examinations scheduled.  Thus, the Board finds that VA's duty to assist with respect to obtaining examinations or opinions as to the Veteran's disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran has not raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cardiovascular-renal (kidney) disease, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).  For cardiovascular-renal disease, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3) (2017).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2017).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran is seeking service connection for residuals of severe strep throat and for a kidney disorder.  The Veteran contends that he was diagnosed with strep throat while he was in the hospital in January 1959 during his military service.  He contends that his current kidney disease was caused by the strep throat that he experienced while in the Army.  See, e.g., November 2016 VA Form 9, September 2014 Notice of Disagreement, and December 2013 Correspondence.  

Service treatment records show that the Veteran had throat and kidney problems while in the military.  No genitourinary disorder or throat problem was noted when the Veteran was examined in October 1958 for entrance into service.  A January 1959 Army hospital report shows that the Veteran was hospitalized due to persistent hematuria following a sore throat.  The report also reveals that he was diagnosed with acute respiratory disease and hematuria, due to unknown cause perhaps secondary to acute respiratory disease.  In January 1959, the Veteran was diagnosed with nephritis with moderate increase diplococcus pnemoniae of the throat.  During that time, it was noted that the Veteran had streptococcal nephritis.  No genitourinary disorder or throat problem was reported on the Veteran's September 1960 Report of Medical Examination for separation from service.  In the associated September 1960 Report of Medical History, the Veteran reported that he was "generally good except for strong acid in stomach occasionally."  He did not report any kidney or throat problems on this report.  

Postservice treatment records are silent for any throat problems; however, they do show that the Veteran currently has a chronic kidney disease.  In March 2006, the Veteran visited a private physician for sinus and teeth pain.  During his visit, it was noted that the Veteran's ear, nose, and throat examination was unremarkable.  In September 2008, the Veteran had an initial renal consultation for kidney disease with a private physician, Dr. J.N.  Dr. J.N. noted that the Veteran was hospitalized during service for strep throat and hematuria, presumptive post-streptococcal glomerulonephritis.  During this consultation, Dr. J.N. diagnosed the Veteran with chronic stage III kidney disease.  The private physician assessed the Veteran's condition as probable post-streptococcal glomerulonephritis with some superimposed hypertensive damage over recent years, but noted that he needed to rule out obstruction in view of recent sns (sympathetic nervous system).  In November 2011, the Veteran was referred to see the private physician, Dr. J.N., for a consultation due to complaints of blood in stools, constipation, and heartburn.  During this consultation, the Veteran denied having a sore throat.  A private treatment record in October 2012 revealed that the Veteran's kidney disease had progressed to a severe stage IV.  

A June 2014 VA treatment record shows that the Veteran continued to have chronic kidney disease; however, an examination of his throat revealed that he did not have pharyngitis.   

As discussed above already, the Veteran was afforded multiple opportunities to attend a VA examination in order to obtain a medical opinion that would address whether the Veteran's currently diagnosed kidney disorder is related to his strep throat in service.  However, the Veteran failed to report to any of the scheduled VA examinations without good cause.  Therefore, the claims shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b) (2017).  

Regarding the Veteran's currently diagnosed kidney disease, based on the foregoing evidence, it has neither been shown that the Veteran's chronic kidney disease manifested in service, to a compensable degree within one year after service, nor has it been shown that the Veteran has had a continuity of symptoms since service.  First, the Board acknowledges the Veteran's statements that his kidney disease has progressed since service, and notes that he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 565 (1994).  However, medical records show that it was not until around 2008 that the Veteran was diagnosed with chronic kidney disease, which is over four decades since the Veteran separated from service.  Therefore, the Veteran's contention that he has had kidney problems since service is not credible.  As such, service connection is not warranted on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112) or through a showing of continuity of symptomatology.  

As to whether the Veteran's claimed kidney disorder is otherwise related to service, generally, the Board weighs the nexus opinions to determine whether such a relationship exists.  However, since there are no VA medical examinations or opinions in the record, the Board must look to other evidence.  In a September 2008 private treatment record, a private physician, Dr. J.N., assessed that the Veteran's diagnosed stage III chronic kidney disease was probable post-streptococcal glomerulonephritis with some superimposed hypertensive damage over recent years.  Although this opinion is suggestive of a relationship between the Veteran's current kidney disorder and his in-service strep throat, it is speculative in nature.  The use of the word "probable" indicates that there is a possibility that the Veteran's chronic kidney disease might be related to other factors.  Therefore, the Board cannot afford probative value or weight to this opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

Regarding the statements from the Veteran relating chronic kidney disease to his service, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to opine that his kidney disorder is related to his service.  The Veteran lacks the training to opine whether kidney disease may (in the absence of credible evidence of continuity, as here) be related to incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).
As to the Veteran's claim for residuals of severe strep throat, it is not the Veteran's contention that he currently has strep throat; rather, it is his contention that the strep throat in service caused him to have kidney problems.  Even so, the competent evidence of record, to include his postservice treatment records, do not show that the Veteran has had any problems with his throat after service.  Further, the Veteran refused a VA examination to determine whether he had any residuals of a severe strep throat and whether it was related to his service.  As there is no medical evidence relating the Veteran's residuals of severe strep throat to his military service or showing that he has residuals of strep throat, the Board finds that the preponderance of the evidence is against a finding of service connection for such claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no valid claim in the absence of proof of a disability).  

In light of the foregoing, the preponderance of the evidence is against a finding of service connection for a kidney disorder or for residuals of severe strep throat.  


ORDER

Service connection for residuals of severe strep throat is denied.

Service connection for a kidney disorder is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


